


EXECUTION COPY
 


 
$235,000,000
 
DYNEGY HOLDINGS INC.
 
7.50% Senior Unsecured Notes due 2015
 
 
PURCHASE AGREEMENT
 
December 2, 2009
 
Credit Suisse Securities (USA) LLC
 
Citigroup Global Markets Inc.
 
As Representatives of the several purchasers
 
c/o Credit Suisse Securities (USA) LLC
 
      Eleven Madison Avenue,
 
      New York, N.Y. 10010-3629
 
Dear Sirs:
 
1.  Introductory.  Dynegy Holdings Inc., a Delaware corporation (the “Company”),
and Adio Bond, LLC, a Delaware limited liability company (the “Selling
Noteholder”), confirm their agreement with the several purchasers named in
Schedule A hereto (the “Purchasers”), with respect to the sale by the Selling
Noteholder of $235,000,000 aggregate principal amount of 7.50% Senior Unsecured
Notes due 2015 (the “Offered Securities”) which were issued under a fifth
supplemental indenture dated as of December 1, 2009 to the indenture dated
September 26, 1996, as amended and restated as of March 23, 1998, as further
amended and restated as of March 14, 2001, and as supplemented by a first
supplemental indenture dated as of July 25, 2003, a second supplemental
indenture dated as of April 12, 2006, a third supplemental indenture dated as of
May 24, 2007 and a fourth supplemental indenture dated as of May 24, 2007
(collectively, the “Indenture”), between the Company and Wilmington Trust
Company (as successor to JPMorgan Chase Bank, N.A.), as Trustee, on a private
placement basis pursuant to an exemption under the United States Securities Act
of 1933 (the “Securities Act”), and hereby agree with the several Purchasers as
follows.
 
The Company and the Selling Noteholder have completed a series of transactions
described in the Preliminary Offering Circular and the Final Offering Circular
under the heading “Summary-LS Power Transactions” (such transactions, the
“Transactions”). As part of the Transactions and pursuant to a Purchase
Agreement dated as of August 9, 2009 between the Company and the Selling
Noteholder (the “Noteholder Purchase Agreement”), the Company has issued and
sold to the Selling Noteholder the Offered Securities.
 
The holders of the Offered Securities will be entitled to the benefits of a
Registration Rights Agreement dated as of December 1, 2009 between the Company
and the Selling Noteholder (the “Registration Rights Agreement”), pursuant to
which the Company has agreed to file a registration statement with the
Securities and Exchange Commission (the “Commission”) to exchange the Offered
Securities for a new class of securities with substantially identical terms as
the Offered Securities issued under the Indenture and registered under the
Securities Act subject to the terms and conditions therein specified.
 
As used herein, the term “Operative Documents” refers to this Agreement, the
Registration Rights Agreement, the Indenture and the Offered Securities.
 
2A.  Representations and Warranties of the Company.  The Company represents and
warrants to, and agrees with, the Purchasers that:
 
(a) A preliminary offering circular dated as of December 1, 2009 (the
“Preliminary Offering Circular”) relating to the Offered Securities to be resold
by the Purchasers and a final offering circular (the “Final Offering Circular”)
disclosing the resale price and other final terms of the Offered Securities
dated as of the date of this Agreement (even if finalized and issued subsequent
to the date of this Agreement) have been or will be prepared by the
Company.  “General Disclosure Package” means the Preliminary Offering Circular,
together with any Issuer Free Writing Communication (as hereinafter defined)
existing at the Time of Sale (as hereinafter defined) as evidenced by its being
specified in Schedule B to this Agreement (including the term sheet listing the
final terms of the Offered Securities and their offering, included in Schedule B
to this Agreement, which is referred to as the “Terms Communication”).  Any
reference herein to the Preliminary Offering Circular, the Final Offering
Circular or the General Disclosure Package shall be deemed to refer to and
include any Exchange Act Report incorporated by reference therein (as
defined).  “Time of Sale” means when resales of Securities were first made
pursuant to the General Disclosure Package.  As of the date of this Agreement
and as of the Closing Date, the Final Offering Circular does not include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  At the Time of Sale and as of the Closing
Date neither (i) the General Disclosure Package, nor (ii) any individual
Supplemental Marketing Material (as hereinafter defined), when considered
together with the General Disclosure Package, included any untrue statement of a
material fact or omitted to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. The preceding two sentences do not apply to statements in
or omissions from the Preliminary Offering Circular or Final Offering Circular,
the General Disclosure Package or any Supplemental Marketing Material based upon
written information furnished to the Company by any Purchaser through Credit
Suisse Securities (USA) LLC (“Credit Suisse”) specifically for use therein, it
being understood and agreed that the only such information is that described as
such in Section 8(c) hereof.   On the date of this Agreement, the Company’s
annual report on Form 10-K most recently filed with the Commission and all
subsequent reports (collectively, the “Exchange Act Reports”) which have been or
subsequently are deemed to be incorporated by reference in the Preliminary
Offering Circular, the General Disclosure Package or the Final Offering Circular
do not include any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading. Such documents, when
they were filed with the Commission, conformed in all material respects to the
requirements of the Exchange Act and the rules and regulations of the Commission
thereunder.
 
“Free Writing Communication” means a written communication (as such term is
defined in Rule 405 under the Securities Act) that constitutes an offer to sell
or a solicitation of an offer to buy the Offered Securities and is made by means
other than the Preliminary Offering Circular or the Final Offering
Circular.  “Issuer Free Writing Communication” means a Free Writing
Communication prepared by or on behalf of the Company, used or referred to by
the Company or containing a description of the final terms of the Offered
Securities or of their offering, in the form retained in the Company’s records.
“Supplemental Marketing Material” means any Issuer Free Writing Communication
other than any Issuer Free Writing Communication specified in Schedule B to this
Agreement.
 
(b)  No order or decree preventing the use of the General Disclosure Package,
the Final Offering Circular or any order asserting that the transactions
contemplated by this Agreement are subject to the registration requirements of
the Securities Act, has been issued and no proceeding for that purpose has
commenced or is pending or, to the knowledge of the Company, is contemplated.
 
(c)  Each of the Company and its subsidiaries has been duly incorporated or
formed and is an existing corporation, limited liability company, limited
partnership or general partnership in good standing under the laws of its state
of organization, with power and authority (corporate and other) to own its
properties and conduct its business as described in the General Disclosure
Package and the Final Offering Circular; and each of the Company and its
subsidiaries is duly qualified to do business as a foreign entity in good
standing in all other jurisdictions in which its ownership or lease of property
or the conduct of its business requires such qualification, except to the extent
the failure to so qualify or be in good standing could not reasonably be
expected to have a material adverse effect on the condition (financial or
other), business, properties, results of operations or, to the knowledge of the
Company, prospects of the Company and its subsidiaries, taken as a whole (a
“Material Adverse Effect”). The Company has all requisite corporate power and
authority to enter into the Operative Documents and to consummate the
transactions contemplated thereby.
 
- 1 -
 

(d)  Neither the Company nor any of its subsidiaries is (i) in default in the
performance of any obligation, agreement, covenant or condition contained in any
indenture, loan agreement, mortgage, lease or other agreement or instrument to
which the Company or its subsidiaries is a party or by which the Company or any
of its subsidiaries or their respective property is bound, or (ii) in violation
of its respective charter or bylaws, operating agreement or other organizational
document that governs the existence or administration of such entity, in the
case of clause (i), except as could not reasonably be expected to have a
Material Adverse Effect.
 
(e)(i)  As of the date hereof, subject to changes in the ordinary course of
business or as contemplated by the General Disclosure Package and the Final
Offering Circular, the Company has the capitalization set forth in the General
Disclosure Package and the Final Offering Circular under the heading
“Capitalization”; (ii) all of the issued shares of capital stock of the Company
and its subsidiaries have been duly and validly authorized and issued and are
fully paid and non-assessable; and (iii) the capital stock of each subsidiary
owned by the Company, directly or through subsidiaries, is owned free from
liens, encumbrances and material defects, other than those described in the
Exchange Act Reports.
 
(f)  The Offered Securities have been duly and validly authorized, executed,
issued and delivered, and constitute valid and binding obligations of the
Company entitled to the benefits of the Indenture, enforceable against the
Company in accordance with their terms, except as such enforceability may be
limited by (i) bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally and (ii) general principles of equity and the
discretion of the court before which any proceeding therefore may be brought
(regardless of whether such enforcement is considered in a proceeding in equity
or at law). On the date hereof, the Offered Securities conform to the
description thereof contained in the General Disclosure Package and the Final
Offering Circular and on the Closing Date the Offered Securities will conform to
the description thereof contained in the Final Offering Circular.
 
(g)  The Exchange Securities (as defined in the Registration Rights Agreement)
have been, or as of the Registered Exchange Offer (as defined in the
Registration Rights Agreement) will have been, duly and validly authorized by
the Company and, when duly executed by the Company in accordance with the terms
of the Indenture, assuming due authentication of the Exchange Securities by the
Trustee, upon exchange for the Initial Securities (as defined in the
Registration Rights Agreement), will be validly issued and delivered, and will
constitute valid and binding obligations of the Company entitled to the benefits
of the Indenture, enforceable against the Company in accordance with their
terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights generally and (ii)
general principles of equity and the discretion of the court before which any
proceeding therefore may be brought (regardless of whether such enforcement is
considered in a proceeding in equity or at law). The Exchange Securities will
conform to the descriptions thereof contained in the Registration Statement (as
defined in the Registration Rights Agreement).
 
(h)  The Indenture has been duly and validly authorized, executed and delivered
by the Company, constitutes the valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally and (ii) general principles of
equity and the discretion of the court before which any proceeding therefore may
be brought (regardless of whether such enforcement is considered in a proceeding
in equity or at law); and assuming the accuracy of the Selling Noteholder’s and
the Purchasers’ representations and warranties and the Selling Noteholder’s and
the Purchasers’ compliance with the agreements in Sections 4 and 5 hereof and
compliance with the limitations and restrictions contained under the heading
“Transfer Restrictions” in the Final Offering Circular, no qualification of the
Indenture under the Trust Indenture Act of 1939, as amended (the “TIA”) was
required in connection with the issuance and sale of the Offered Securities
pursuant to the Noteholder Purchase Agreement or is required in connection with
the offer and resale of the Offered Securities contemplated hereby; and the
Indenture conforms in all material respects to the requirements of the TIA, and
the rules and regulations of the Commission applicable to an indenture which is
qualified thereunder. On the date of this Agreement, the Indenture conforms to
the description thereof in the General Disclosure Package and the Final Offering
Circular, and on the Closing Date the Indenture will conform to the description
thereof in the Final Offering Circular.
 
(i)  This Agreement has been duly authorized, executed and delivered by the
Company.  The Registration Rights Agreement has been duly authorized, executed
and delivered and constitutes a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally and (ii) general principles of
equity and the discretion of the court before which any proceeding therefore may
be brought (regardless of whether such enforcement is considered in a proceeding
in equity or at law).
 
(j)  Except as disclosed in the General Disclosure Package and the Final
Offering Circular, there are no contracts, agreements or understandings between
the Company and any person that would give rise to a valid claim against the
Company or any Purchaser or any subsequent purchaser for a brokerage commission,
finder’s fee or other like payment.
 
(k)  No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is or was required in connection with
the issuance and sale of the Offered Securities by the Company pursuant to the
Noteholder Purchase Agreement or in connection with the sale by the Selling
Noteholder to the Purchasers or the offer and resale of the Offered Securities
by the Purchasers contemplated hereby, except for (i) such as may be required
under foreign or state securities laws, blue sky laws and related regulations,
(ii) those that have been obtained or made on or prior to the Closing Date,
(iii) those that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect and would not materially adversely
affect the ability of the Company to perform its obligations under the Operative
Documents and (iv) those disclosed in the General Disclosure Package and the
Final Offering Circular.
 
(l)  The execution, delivery and performance of the Operative Documents, and the
issuance and sale of the Offered Securities pursuant to the Noteholder Purchase
Agreement and the offer and resale of the Offered Securities and compliance with
the terms and provisions thereof, have not resulted and will not result in a
breach or violation of any of the terms and provisions of, or constitute a
default under (i) any statute, any rule, regulation or order of any governmental
agency or body or any court, domestic or foreign, having jurisdiction over the
Company or any of its subsidiaries or any of their properties, (ii) any
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any of the properties of the Company or any of its subsidiaries is subject or
(iii) the charter or bylaws of the Company or any of its subsidiaries, except in
the case of (i) and (ii), for such breaches, violations or defaults as could not
reasonably be expected to have a Material Adverse Effect.
 
(m)  Except as disclosed in the General Disclosure Package and the Final
Offering Circular, the Company and its subsidiaries possess adequate
certificates, authorities or permits issued by appropriate governmental agencies
or bodies necessary to conduct the business now operated by them and have not
received any notice of proceedings relating to the revocation or modification of
any such certificate, authority or permit that, if determined adversely to the
Company or its subsidiaries, could individually or in the aggregate reasonably
be expected to have a Material Adverse Effect.
 
(n)  Except as disclosed in the General Disclosure Package and the Final
Offering Circular, each of the Company and its subsidiaries is in compliance
with all applicable statutes, regulations and orders of, and all applicable
restrictions imposed by all governmental agencies, bodies or courts, except
where the failure to comply could not reasonably be expected to have a Material
Adverse Effect.
 
(o)  To the knowledge of the Company, except as disclosed in the General
Disclosure Package and the Final Offering Circular, no labor dispute with the
employees of the Company and its subsidiaries, that could reasonably be expected
to result in a Material Adverse Effect is imminent.
 
(p)  The Company and its subsidiaries own or possess on reasonable terms,
adequate trademarks, trade names and other rights to patents, copyrights and
other intellectual property (collectively, “intellectual property rights”)
necessary to conduct the business now operated by them, or presently employed by
them, and have not received any notice of infringement of or conflict with
asserted rights of others with respect to any intellectual property rights that,
if determined adversely to the Company or any of its subsidiaries, could
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect.
 
(q)  Except as disclosed in the General Disclosure Package and the Final
Offering Circular, neither the Company nor any of its subsidiaries is in
violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign having
jurisdiction over the Company or any of its subsidiaries or any of their
respective properties, relating to the use, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances (collectively, “environmental
laws”), owns or operates any real property contaminated with any substance that
is subject to any environmental laws, is liable for any off-site disposal or
contamination pursuant to any environmental laws, or is subject to any claim
relating to any environmental laws, which violation, contamination, liability or
claim could reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect; and the Company is not aware of any pending
investigation which might lead to such a claim.
 
(r)  Except as disclosed in the General Disclosure Package and the Final
Offering Circular, there are no pending actions, suits or proceedings against or
affecting the Company, any of its subsidiaries or their respective properties
that, if determined adversely to the Company or its subsidiaries, could
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect, or would materially and adversely affect the ability of the
Company to perform its obligations under the Operative Documents; and except as
disclosed in the General Disclosure Package and the Final Offering Circular no
such actions, suits or proceedings are, to the Company’s knowledge, threatened
or contemplated.
 
- 2 -
 

(s)  The financial statements of the Company together with the related schedules
and notes included or incorporated by reference in the General Disclosure
Package and the Final Offering Circular present fairly in all material respects
the consolidated financial position of the Company and its subsidiaries as of
the dates indicated and the results of their operations and cash flows and the
changes in their financial position for the periods specified; and such
financial statements have been prepared in conformity with the generally
accepted accounting principles in the United States applied on a consistent
basis.  The pro forma financial information set forth or incorporated by
reference in the Offering Circular is, in all material respects, fairly
presented and prepared on a basis consistent with the historical financial
statements of the Company and its subsidiaries, except to the extent stated
therein, and gives effect to assumptions used in the preparation thereof which
have been made on a reasonable basis and in good faith.
 
(t)  Except as disclosed in the General Disclosure Package and the Final
Offering Circular, since the date as of which the information is given in the
General Disclosure Package and the Final Offering Circular, there has been no
material adverse change, nor any development or event reasonably expected to
result in a material adverse change, in the condition (financial or other),
business, properties, results of operations or, to the knowledge of the Company,
prospects of the Company and its subsidiaries, taken as a whole and, except as
disclosed in or contemplated by the General Disclosure Package and the Final
Offering Circular, there has been no dividend or distribution of any kind
declared, paid or made by Company on any class of its capital stock.
 
(u)  The Company is subject to the reporting requirements of either Section 13
or Section 15(d) of the Exchange Act and files reports with the Commission on
the Electronic Data Gathering, Analysis, and Retrieval (EDGAR) system.
 
(v)  The Company is not an open-end investment company, unit investment trust or
face-amount certificate company that is or is required to be registered under
Section 8 of the United States Investment Company Act of 1940 (the “Investment
Company Act”); and the Company is not and, after giving effect to the issuance
and sale of the Offered Securities pursuant to the Noteholder Purchase Agreement
and the application of the proceeds thereof as described in the General
Disclosure Package and the Final Offering Circular, will not be an “investment
company” as defined in the Investment Company Act.
 
(w)  The Company has established and maintains disclosure controls and
procedures (as defined in Rule 13a-15(e) and 15d-15(e) under the Exchange Act),
which (i) are designed to ensure that material information relating to the
Company and its consolidated subsidiaries is made known to the principal
executive officer and its principal financial officer by others within those
entities, particularly during the periods in which the periodic reports required
under the Exchange Act are being prepared and (ii) have been evaluated for
effectiveness as of a date within 90 days prior to the date of the Company’s
Annual Report on Form 10-K and are effective in all material respects to perform
the functions for which they were established.
 
(x)  Based on the most recent evaluation of its disclosure controls and
procedures, the Company is not aware of (i) any material weakness in the design
or operation of internal controls which could adversely affect the ability of
the Company to record, process, summarize and report financial data or any
material weaknesses in internal controls or (ii) any fraud, whether or not
material, that involves management or other employees who have a significant
role in internal controls.
 
(y)  Since the date of the most recent evaluation of such disclosure controls
and procedures, there have been no significant changes in internal controls or
in other factors that could significantly affect internal controls, including
any corrective actions with regard to significant deficiencies and material
weaknesses, except as disclosed in the General Disclosure Package and the Final
Offering Circular.
 
(z)  Ernst & Young LLP and PricewaterhouseCoopers LLP, who have each certified
certain financial statements of the Company and its subsidiaries, are each
independent public accountants with respect to the Company as required by the
Securities Act and the rules and regulations of the Commission and the Public
Company Accounting Oversight Board.
 
(aa)   Except as set forth in the General Disclosure Package and the Final
Offering Circular, (i) the Company is not subject to regulation under the
Federal Power Act, as amended (“FPA”), other than in regard to Section 203
thereof and (ii) no subsidiary of the Company is (A) subject to regulation under
the FPA other than as customarily imposed on a power marketer with market-based
rate or specific cost-based rate authority, or as a “qualifying facility” (“QF”)
under the Public Utility Regulatory Policies Act of 1978, as amended (16 U.S.C.
Section 796 et seq.) (“PURPA”), as provided in 18 C.F.R. Section 292.601(c), or
(B) with respect to each of the power generation projects in which any of the
Company or its subsidiaries has an interest that is a QF, subject to any state
law or regulation with respect to rates or the financial or organizational
regulation of electric utilities, other than as contemplated by 18 C.F.R.
Section 292.602(c).
 
(bb)  Except as disclosed in the General Disclosure Package and the Final
Offering Circular, each of the power generation projects that is a QF under
PURPA, in which the Company or its subsidiaries has an interest, has certified
to the FERC that it meets the requirements for certification as a QF as set out
in PURPA and the regulations of the Federal Energy Regulatory Commission
(“FERC”) promulgated thereunder, as amended from time to time.
 
(cc)  Each of the Company and its subsidiaries that sells power at market-based
rates outside of the Electric Reliability Council of Texas, Inc. (“ERCOT”) has
validly-issued orders from the FERC authorizing it to engage in wholesale sales
of electricity, ancillary services in certain markets and, to the extent
permitted under its market-based rate tariff, other products and services at
market-based rates. The FERC has not issued any orders limiting the ability of
each such entity to engage in the wholesale sales of electricity at market-based
prices, and has not imposed any rate caps or mitigation measures other than rate
caps and mitigation measures generally applicable to similarly situated
marketers or generators selling electricity, ancillary services or other
products at wholesale in the geographic market where each such entity conducts
its business.
 
(dd)  Except as disclosed in the General Disclosure Package and the Final
Offering Circular, there are no pending complaints filed with the FERC seeking
abrogation or modification of a contract for the sale of power by the Company or
any of its subsidiaries.
 
(ee)  No securities of the same class (within the meaning of Rule 144A(d)(3)
under the Securities Act) as the Offered Securities are listed on any national
securities exchange registered under Section 6 of the Exchange Act or quoted in
a U.S. automated inter-dealer quotation system.
 
(ff)  The offer and sale of the Offered Securities by the Company to the Selling
Noteholder in the manner contemplated by the Noteholder Purchase Agreement was
exempt from the registration requirements of the Securities Act by reason of
Section 4(2) thereof, and, the offer and sale of the Offered Securities by the
Selling Noteholder to the Purchasers in the manner contemplated by this
Agreement will be exempt from the registration requirements of the Securities
Act by reason of Rule 144A thereunder.
 
(gg)  Neither the Company nor any of its affiliates, nor any person acting on
its or their behalf (it being understood that no representation is made with
respect to the Selling Noteholder, any Purchaser, any Purchaser’s affiliates or
any of their representatives) (i) has, within the six-month period prior to the
date hereof, offered or sold in the United States or to any U.S. person (as such
terms are defined in Regulation S under the Securities Act) the Offered
Securities (other than to the Selling Noteholder pursuant to the Noteholder
Purchase Agreement) or any security of the same class or series as the Offered
Securities or (ii) has offered or will offer or sell the Offered Securities (A)
in the United States by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) under the Securities Act or (B)
with respect to any such securities sold in reliance on Rule 903 of Regulation S
under the Securities Act, by means of any directed selling efforts within the
meaning of Rule 902(c) of Regulation S.  The Company has not entered and will
not enter into any contractual arrangement with respect to the distribution of
the Offered Securities except for this Agreement.
 
(hh)  Except as disclosed in the General Disclosure Package and the Final
Offering Circular, there are no contracts, agreements or understandings between
the Company and any person granting such person the right to require the Company
to file a registration statement under the Securities Act with respect to any
securities of the Company or to require the Company to include such securities
with the Offered Securities registered pursuant to any registration statement.
 
(ii)  Neither the Company nor any of its subsidiaries nor any agent thereof
acting on the behalf of them has taken, and none of them will take, any action
that might cause this Agreement or the issuance or sale of the Offered
Securities to violate Regulation T, Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System.
 
(jj)  The Company and each of its subsidiaries carry, or are covered by,
insurance in such amounts and covering such risks as is adequate for the conduct
of their respective businesses and the value of their respective properties and
as is customary for companies engaged in similar businesses in similar
industries.
 
(kk)  No “nationally recognized statistical rating organization” as such term is
defined for purposes of Rule 436(g)(2) under the Securities Act (i) has imposed
(or has informed the Company that it is considering imposing) any condition
(financial or otherwise) on the Company’s retaining any rating assigned to the
Company or any securities of the Company or (ii) has indicated to the Company
that it is considering (a) the downgrading, suspension or withdrawal of, or any
review for a possible change that does not indicate the direction of the
possible change in, any rating so assigned or (b) any change in the outlook for
any rating of the Company or any securities of the Company.
 
(ll)  Except for such matters as could not reasonably be expected to have a
Material Adverse Effect, the Company is in compliance with all presently
applicable provisions of ERISA; no “reportable event” (as defined in ERISA), has
occurred with respect to any “pension plan” (as defined in ERISA), for which the
Company would have any liability; the Company has not incurred and does not
expect to incur liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “pension plan” or (ii) Sections 412 or
4971 of the Internal Revenue Code of 1986, as amended, including the regulations
and published interpretations thereunder (the “Code”); and each “pension plan”
for which the Company would have any liability that is intended to be qualified
under Section 401(a) of the Code is so qualified in all material respects and
nothing has occurred, whether by action or by failure to act, which would cause
the loss of such qualification.
 
- 3 -
 

(mm)  The Company has filed all material federal, state and local income and
franchise tax returns required to be filed through the date hereof and has paid
all taxes due thereon, except (i) those taxes that are not reasonably likely to
result in a Material Adverse Effect, (ii) those taxes, assessments or other
charges that are being contested in good faith by appropriate proceedings or
(iii) as described in the General Disclosure Package and the Final Offering
Circular; and no tax deficiency has been determined adversely to the Company or
any of its subsidiaries which has had (nor does the Company has any knowledge of
any tax deficiency in writing which, if determined adversely to the Company or
any of its subsidiaries, could reasonably be expected to have) a Material
Adverse Effect.
 
(nn)  Prior to the date hereof, neither the Company nor any of its affiliates
has taken any action which is designed to or which has constituted or which
might have been expected to cause or result in stabilization or manipulation of
the price of any security of the Company in connection with the sale and
offering or resale of the Offered Securities.
 
(oo)  The General Disclosure Package and the Final Offering Circular contains
all the information specified in, and meeting the requirements of, Rule
144A(d)(4) under the Securities Act.
 
(pp)  The statements set forth in the Preliminary Offering Circular and the
Final Offering Circular under the caption “Description of Notes”, insofar as
they purport to constitute a summary of the terms of the Offered Securities,
under the captions “Material U.S. Federal Income Tax Considerations”,
“Description of Certain Indebtedness” and “Plan of Distribution”, insofar as
they purport to describe the provisions of the laws and documents referred to
therein, are accurate and fair summaries in all material respects.
 
2B.  Representations and Warranties of the Selling Noteholder.  The Selling
Noteholder represents and warrants to, and agrees with, the Purchasers that:
 
(a)  The Selling Noteholder has valid and unencumbered title to the Offered
Securities and has full right, power and authority to enter into this Agreement
and to sell, assign, transfer and deliver the Offered Securities hereunder; and
upon the delivery of and payment for the Offered Securities on the Closing Date,
the Purchasers will acquire valid and unencumbered title to the Offered
Securities.
 
(b)  Assuming that the Purchasers’ representations and warranties made in
Section 4 hereof are true and correct and that the Purchasers and the Company
comply with the offer and sale procedures set forth in the Offering Circular, no
consent, approval, authorization or order of, or filing with, any governmental
agency or body or any court is required to be obtained or made by the Selling
Noteholder in connection with the resale of the Offered Securities sold by the
Selling Noteholder, except such as have been obtained and made under the Act and
such as may be required under state securities laws.
 
(c)  The execution, delivery and performance of this Agreement and the
consummation of the transactions herein contemplated will not result in a breach
or violation of any of the terms and provisions of, or constitute a default
under, or result in the imposition of any lien, charge or encumbrance upon any
property or assets of the Selling Noteholder pursuant to, (i) any statute, any
rule, regulation or order of any governmental agency or body or any court having
jurisdiction over the Selling Noteholder or any of its properties, (ii) any
agreement or instrument to which the Selling Noteholder is a party or by which
the Selling Noteholder is bound or to which any of the properties of the Selling
Noteholder is subject or (iii) the charter, bylaws or other constituent
documents of the Selling Noteholder, except in the case of (i) and (ii), for
such breaches, violations or defaults as could not reasonably be expected to
have a material adverse effect on the resale of the Offered Securities.
 
(d)  As of the date of this Agreement and as of the Closing Date, the Final
Offering Circular does not include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  At the Time of Sale and as of the Closing Date neither (i) the
General Disclosure Package, nor (ii) any individual Supplemental Marketing
Material (as hereinafter defined), when considered together with the General
Disclosure Package, included any untrue statement of a material fact or omitted
to state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.  The
preceding two sentences do not apply to statements in or omissions from the
Preliminary Offering Circular or Final Offering Circular, the General Disclosure
Package or any Supplemental Marketing Material based upon written information
furnished to the Company or to the Selling Noteholder by any Purchaser through
Credit Suisse specifically for use therein, it being understood and agreed that
the only such information is that described as such in Section 8(c)
hereof.  Notwithstanding anything in this paragraph (d) to the contrary, with
respect to the Selling Noteholder, the provisions of this paragraph (d) apply
only to the extent that any statements in or omissions from any Preliminary
Offering Circular or Final Offering Circular, the General Disclosure Package or
any Supplemental Marketing Material are based upon written information furnished
to the Company by or on the behalf of the Selling Noteholder specifically for
use therein, it being understood and agreed that the only such information
furnished by the Selling Noteholder consists of the name and address of the
Selling Noteholder in the Preliminary Offering Circular and Final Offering
Circular.
 
(e)  The sale of the Offered Securities by the Selling Noteholder pursuant to
this Agreement is not prompted by any material information concerning the
Company or any of its subsidiaries that is not set forth the General Disclosure
Package.
 
(f)  This Agreement has been duly authorized, executed and delivered by the
Selling Noteholder.
 
(g)  Except as disclosed in the General Disclosure Package and the Final
Offering Circular, there are no contracts, agreements or understandings between
the Selling Noteholder and any person that would give rise to a valid claim
against the Selling Noteholder or any Purchaser or any subsequent purchaser for
a brokerage commission, finder’s fee or other like payment.
 
(h)  The Selling Noteholder has not taken, directly or indirectly, any action
that is designed to or that has constituted or that would reasonably be expected
to cause or result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Offered
Securities.
 
(i)  Neither the Selling Noteholder nor any other person acting on behalf of the
Selling Noteholder (other than the Purchasers, as to which the Selling
Noteholder makes no representation) has offered or sold to any person any
Offered Securities, other than Offered Securities offered or sold to the
Purchasers hereunder.
 
(j)  The Selling Noteholder agrees that it and each of its affiliates have not
entered into and will not prior to the Closing Date or the termination of this
Agreement enter into any contractual arrangement with respect to the
distribution of the Offered Securities except for this Agreement.
 
3.  Purchase, Sale and Delivery of Offered Securities.  On the basis of the
representations, warranties and agreements herein contained, but subject to the
terms and conditions herein set forth, the Selling Noteholder agrees to sell to
the Purchasers, and the Purchasers agree, severally and not jointly, to purchase
from the Selling Noteholder, at a purchase price of 86.500% of the principal
amount thereof plus accrued interest from December 1, 2009 to the Closing Date
(as hereinafter defined), the respective principal amounts of the Offered
Securities set forth opposite the names of the several Purchasers in Schedule A
hereto.
 
The Selling Noteholder will deliver to the Purchasers against payment of the
purchase price the Offered Securities, in the form of one or more permanent
global securities in definitive form (the “Global Securities”) deposited with
the Trustee as custodian for The Depository Trust Company (“DTC”) and registered
in the name of Cede & Co., as nominee for DTC, by causing DTC to credit the
Offered Securities to the account of the Purchasers at DTC.  Interests in any
permanent global securities will be held only in book-entry form through DTC,
except in the limited circumstances described in the Final Offering Circular.
 
Payment for the Offered Securities shall be made by the Purchasers in Federal
(same day) funds by wire transfer to an account at a bank acceptable to Credit
Suisse, on December 7, 2009, or at such other time not later than seven full
business days thereafter as Credit Suisse and the Selling Noteholder determine,
such time being herein referred to as the “Closing Date”.
 
4.  Representations by Purchasers; Resale by Purchasers. (a)  Each Purchaser
severally represents and warrants to the Company and the Selling Noteholder that
it is an “accredited investor” within the meaning of Regulation D under the
Securities Act and a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act.
 
(b)  Each Purchaser severally acknowledges that the Offered Securities have not
been registered under the Securities Act and may not be offered or sold within
the United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from the registration requirements of the Securities
Act.  Each Purchaser severally represents and agrees that it has offered and
sold the Offered Securities and will offer and sell the Offered Securities (i)
as part of their distribution at any time and (ii) otherwise until 40 days after
the later of the commencement of the offering and the Closing Date, only in
accordance with Rule 144A (“Rule 144A”). Accordingly, neither such Purchaser nor
its affiliates, nor any persons acting on its or their behalf, have engaged or
will engage in any directed selling efforts with respect to the Offered
Securities.
 
(c)  Each Purchaser severally agrees that it and each of its affiliates has not
entered and will not enter into any contractual arrangement with respect to the
distribution of the Offered Securities except for any such arrangements with the
other Purchasers or affiliates of the other Purchasers or with the prior written
consent of the Company.
 
(d)  Each Purchaser severally agrees that it and each of its affiliates will not
offer or sell the Offered Securities by means of any form of general
solicitation or general advertising, within the meaning of Rule 502(c) under the
Securities Act, including, but not limited to (i) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television or radio or (ii) any seminar or meeting whose
attendees have been invited by any general solicitation or general advertising.
Each Purchaser severally agrees, with respect to resales made in reliance on
Rule 144A of any of the Offered Securities, to deliver, either with the
confirmation of such resale or otherwise prior to settlement of such resale, a
notice to the effect that the resale of such Offered Securities has been made in
reliance upon the exemption from the registration requirements of the Securities
Act provided by Rule 144A.
 
- 4 -
 

(e)  Each Purchaser severally represents and agrees that (i) it has only
communicated or caused to be communicated and will only communicate or cause to
be communicated any invitation or inducement to engage in investment activity
(within the meaning of section 21 of the Financial Services and Markets Act 2000
(the “FSMA”)) received by it in connection with the issue or sale of any Offered
Securities in circumstances in which section 21(1) of the FSMA does not apply to
the Company and (ii) it has complied and will comply with all applicable
provisions of the FSMA with respect to anything done by it in relation to the
Offered Securities in, from or otherwise involving the United Kingdom.
 
(f)  In relation to each Member State of the European Economic Area which has
implemented the Prospectus Directive (each, a “Relevant Member State”), each
Purchaser severally represents and agrees that with effect from and including
the date on which the Prospectus Directive is implemented in that Relevant
Member State (the “Relevant Implementation Date”) it has not made and will not
make an offer of Offered Securities to the public in that Relevant Member State
prior to the publication of a prospectus in relation to the Offered Securities
which has been approved by the competent authority in that Relevant Member State
or, where appropriate, approved in another Relevant Member State and notified to
the competent authority in that Relevant Member State, all in accordance with
the Prospectus Directive, except that it may, with effect from and including the
Relevant Implementation Date, make an offer of Offered Securities to the public
in that Relevant Member State at any time:
 
(i)           to legal entities which are authorized or regulated to operate in
the financial markets or, if not so authorized or regulated, whose corporate
purpose is solely to invest in securities;
 
(ii)           to any legal entity which has two or more of (A) an average of at
least 250 employees during the last financial year; (B) a total balance sheet of
more than €43,000,000 and (C) an annual net turnover of more than €50,000,000,
as shown in its last annual or consolidated accounts;
 
(iii) to fewer than 100 natural or legal persons (other than qualified investors
as defined in the Prospectus Directive) subject to obtaining the prior consent
of the manager for any such offer; or
 
(iv)           in any other circumstances which do not require the publication
by the Company of a prospectus pursuant to Article 3 of the Prospectus
Directive.
 
For the purposes of this provision, the expression an “offer of Offered
Securities to the public” in relation to any Offered Securities in any Relevant
Member State means the communication in any form and by any means of sufficient
information on the terms of the offer and the Offered Securities to be offered
so as to enable an investor to decide to purchase or subscribe the Offered
Securities, as the same may be varied in that Member State by any measure
implementing the Prospectus Directive in that Member State and the expression
“Prospectus Directive” means Directive 2003/71/EC and includes any relevant
implementing measure in each Relevant Member State.
 
5.  Certain Agreements of the Company and the Selling Noteholder.  The Company
and, to the extent set forth below, the Selling Noteholder, agree with the
several Purchasers that:
 
(a)  The Company will advise Credit Suisse promptly of any proposal to amend or
supplement the Preliminary Offering Circular or Final Offering Circular and will
not effect such amendment or supplementation without Credit Suisse’s consent
(which consent shall not be unreasonably withheld or delayed). If, at any time
prior to the completion of the resale of the Offered Securities by the
Purchasers, there occurs an event or development as a result of which any
document included in the Preliminary Offering Circular or Final Offering
Circular, the General Disclosure Package or any Supplemental Marketing Material
included or would include an untrue statement of a material fact or omitted or
would omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances prevailing at such time, not
misleading, the Company promptly will notify Credit Suisse of such event and
promptly will prepare, at its own expense, an amendment or supplement which will
correct such statement or omission. Neither Credit Suisse’s consent to, nor the
Purchasers’ delivery to offerees or investors of, any such amendment or
supplement shall constitute a waiver of any of the conditions set forth in
Section 6.
 
(b)  The Company will furnish to Credit Suisse copies of the Preliminary
Offering Circular, each other document comprising a part of the General
Disclosure Package and the Final Offering Circular, all amendments and
supplements to such documents and each item of Supplemental Marketing Material,
in each case as soon as available and in such quantities as Credit Suisse
reasonably requests. At any time when the Company is not subject to Section 13
or 15(d) of the Exchange Act, and any Offered Securities remain “restricted
securities” within the meaning of the Securities Act, the Company will promptly
furnish or cause to be furnished to Credit Suisse (and, upon request, to each of
the other Purchasers) and, upon request of holders and prospective purchasers of
the Offered Securities, to such holders and purchasers, copies of the
information required to be delivered to holders and prospective purchasers of
the Offered Securities pursuant to Rule 144A(d)(4) under the Securities Act (or
any successor provision thereto) in order to permit compliance with Rule 144A in
connection with resales by such holders of the Offered Securities. The Company
will pay the expenses of printing and distributing to the Purchasers all such
documents.
 
(c)  The Company will use all commercially reasonable efforts to obtain the
qualification of the Offered Securities for sale and the determination of their
eligibility for investment under the laws of such jurisdictions in the United
States and Canada as Credit Suisse designates and will continue such
qualifications in effect so long as required for the resale of the Offered
Securities by the Purchasers, provided that the Company will not be required to
qualify as a foreign corporation or to file a general consent to service of
process in any such state.
 
(d)  During the period of one year after the Closing Date, the Company will,
upon request, furnish to Credit Suisse, each of the other Purchasers and any
holder of Offered Securities a copy of the restrictions on transfer applicable
to the Offered Securities.
 
(e)  During the period of five years hereafter, unless such documents are
available electronically via the EDGAR system maintained by the Commission, the
Company will furnish to Credit Suisse, and, upon request, to each of the other
Purchasers, as soon as practicable after the end of each fiscal year, a copy of
its annual report to stockholders for such year; and the Company will furnish to
Credit Suisse and, upon request, to each of the other Purchasers, (i) as soon as
available, a copy of each report and any definitive proxy statement of the
Company mailed to stockholders and (ii) the information required to be provided
to the Trustee for the Offered Securities pursuant to the Indenture.
 
(f)  Subject to the Purchasers’ compliance with its representations and
warranties and agreements set forth in Section 4 hereof, the Company consents to
the use of the Preliminary Offering Circular, any other documents comprising any
part of the General Disclosure Package, the Final Offering Circular and any
amendments and supplements thereto required pursuant to Section 5(a) hereto, by
the Purchasers.
 
(g)  During the period of one year after the Closing Date, the Company will not,
and will not permit any of its affiliates (as defined in Rule 144 under the
Securities Act) to, resell any of the Offered Securities that have been
reacquired by any of them, unless such Offered Securities are resold in a
transaction registered under the Securities Act.
 
(h)  During the period of two years after the Closing Date, the Company will not
be or become an open-end investment company, unit investment trust or
face-amount certificate company that is or is required to be registered under
Section 8 of the Investment Company Act.
 
(i)  The Company agrees to pay all expenses incidental to the performance of its
obligations under the Operative Documents including (i) the fees and expenses of
the Trustee and its professional advisers, (ii) all expenses in connection with
the execution, issue, authentication, packaging and initial delivery of the
Offered Securities and, as applicable, the Exchange Securities (as defined in
the Registration Rights Agreement), the preparation and printing of the
Preliminary Offering Circular, any other documents comprising any part of the
General Disclosure Package, the Final Offering Circular, all amendments and
supplements thereto, each item of Supplemental Marketing Material and any other
document relating to the issuance, offer, sale and delivery of the Offered
Securities and as applicable the Exchange Securities, (iii) for any expenses
(including fees and disbursements of counsel) incurred in connection with
qualification of the Offered Securities or the Exchange Securities for sale
under the state securities laws as provided in Section 5(c) and the printing of
memoranda relating thereto, (iv) for any fees charged by investment rating
agencies for the rating of the Offered Securities or the Exchange Securities,
(v) for expenses incurred in distributing the Preliminary Offering Circular, any
other documents comprising any part of the General Disclosure Package, the Final
Offering Circular (including any amendments and supplements thereto) and any
Supplemental Marketing Material to the Purchasers and (vi) the reasonable fees
and expenses of Latham & Watkins LLP, counsel to the Selling Noteholder,
relating to the offer and sale of the Offered Securities.  The Company will also
pay the costs and expenses of the Company and its officers and employees for its
reasonable costs and expenses, in each case, relating to investor presentations
on any “road show” in connection with the offering and sale of the Offered
Securities including, without limitation, any travel expenses of the Company’s
officers and employees and any other expenses of the Company.
 
(j)  In connection with the offering, until Credit Suisse shall have notified
the Company, the other Purchasers and the Selling Noteholder, which notice shall
be promptly provided upon the written request of the Company or the Selling
Noteholder, of the completion of the resale of the Offered Securities, neither
the Company, the Selling Noteholder nor any of their respective affiliates has
or will, either alone or with one or more other persons, bid for or purchase for
any account in which they or any of their affiliates has a beneficial interest
any Offered Securities or attempt to induce any person to purchase any Offered
Securities; and neither they nor any of their affiliates will make bids or
purchases for the purpose of creating actual, or apparent, active trading in, or
of raising the price of, the Offered Securities.
 
(k)  Except as stated in this Agreement, the General Disclosure Package or the
Final Offering Circular, none of the Company, the Selling Noteholder or any of
their respective affiliates have taken, nor will any of them take, directly or
indirectly, any action designed to or that might reasonably be expected to cause
or result in stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Offered Securities.
 
(l)  The Offered Securities are eligible for clearance and settlement through
DTC.
 
- 5 -
 

(m)  The Company agrees not to sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security (as defined in the Securities
Act), that would be integrated with the sale of the Offered Securities in a
manner that would require the registration under the Securities Act of the sale
to the Selling Noteholder, the resale by the Selling Noteholder to the
Purchasers or the resale of the Offered Securities by the Purchasers.
 
(n)  The Company agrees to comply with all the terms and conditions of the
Operative Documents and all agreements set forth in the representation letter of
the Company to DTC relating to the approval of the Offered Securities by DTC for
“book entry” transfer.
 
(o) For a period of five consecutive business days following the date hereof,
neither the Company nor any of its subsidiaries will, directly or indirectly,
take any of the following actions with respect to any United States
dollar-denominated debt securities issued or guaranteed by the Company or such
subsidiary and having a maturity of more than one year from the date of issue or
any securities convertible into or exchangeable or exercisable for any such
securities (“Lock-Up Securities”):  (i) offer, sell, issue, contract to sell,
pledge or otherwise dispose of Lock-Up Securities, (ii) offer, sell, issue,
contract to sell, contract to purchase or grant any option, right or warrant to
purchase Lock-Up Securities, (iii) establish or increase a put equivalent
position or liquidate or decrease a call equivalent position in Lock-Up
Securities within the meaning of Section 16 of the Exchange Act or (iv) file
with the Commission a registration statement under the Securities Act, other
than registration statements contemplated by the Registration Rights Agreement,
relating to Lock-Up Securities or publicly disclose the intention to take any
such action, in each case, without the prior written consent of the Credit
Suisse.
 
6.  Free Writing Communications.  (a)  The Company and the Selling Noteholder
represent and agree that, unless they obtain the prior consent of Credit Suisse,
and each Purchaser severally represents and agrees that, unless it obtains the
prior consent of the Company, Credit Suisse and the Selling Noteholder, it has
not made and will not make any offer relating to the Offered Securities that
would constitute an Issuer Free Writing Communication.
 
(b)  The Company consents to the use by any Purchaser of a Free Writing
Communication that (i) contains only (A) information describing the preliminary
terms of the Offered Securities or their offering or (B) information that
describes the final terms of the Offered Securities or their offering and that
is included in the Terms Communication or is included in or is subsequently
included in the Final Offering Circular or (ii) does not contain any material
information about the Company or its securities that was provided by or on
behalf of the Company, it being understood and agreed that any such Free Writing
Communication referred to in clause (i) or (ii) shall not be an Issuer Free
Writing Communication for purposes of this Agreement.
 
7.  Conditions of the Obligations of the Purchasers.  The obligations of the
several Purchasers to purchase and pay for the Offered Securities will be
subject to the accuracy of the representations and warranties on the part of the
Company and the Selling Noteholder herein as of the date hereof and on the
Closing Date, to the accuracy of the statements of officers of the Company and
the Selling Noteholder made pursuant to the provisions hereof, to the
performance by the Company and the Selling Noteholder of their respective
obligations hereunder and to the following additional conditions precedent:
 
(a)  The Purchasers shall have received letters, dated the date of this
Agreement, of  Ernst & Young LLP and PricewaterhouseCoopers LLP, independent
public accountants of the Company, substantially in the form attached hereto as
Annex A and B respectively, confirming that they are independent public
accountants within the meaning of the Securities Act and the applicable
published rules and regulations thereunder.  Each such letter shall be in form
and substance reasonably satisfactory to the Purchasers as agreed as of the date
hereof and shall cover the matters ordinarily covered by accountants’ “comfort
letters” to initial purchasers in connection with offerings similar to the
offering of the Offered Securities.
 
(b)  Subsequent to the execution and delivery of this Agreement, there shall not
have occurred (i) any change, or any development or event involving a
prospective change, in the condition (financial or other), business, properties
or results of operations of the Company and its subsidiaries taken as a whole
which, in the judgment of a majority in interest of the Purchasers, including
Credit Suisse, is material and adverse and makes it impractical or inadvisable
to proceed with completion of the offering or the resale of and payment for the
Offered Securities; (ii) any downgrading in the rating of any debt securities of
the Company by any “nationally recognized statistical rating organization” (as
defined for purposes of Rule 436(g) under the Securities Act), or any public
announcement that any such organization has under surveillance or review its
rating of any debt securities of the Company (other than an announcement with
positive implications of a possible upgrading, and no implication of a possible
downgrading, of such rating) or any announcement that the Company has been
placed on negative outlook as of or after the date of this Agreement; (iii) any
change in U.S. or international financial, political or economic conditions or
currency exchange rates or exchange controls as would, in the judgment of a
majority in interest of the Purchasers, including Credit Suisse, be likely to
prejudice materially the success of the proposed issue, sale or distribution of
the Offered Securities, whether in the primary market or in respect of dealings
in the secondary market; (iv) (A) any material suspension or material limitation
of trading in securities generally on the New York Stock Exchange or (B) any
setting of minimum prices for trading on such exchange, or any suspension of
trading of any securities of the Company on any exchange or in the
over-the-counter market; (v) any general banking moratorium declared by U.S.
Federal or New York authorities; (vi) any major disruption of settlements of
securities or clearance services in the United States; or (vii) any attack on,
outbreak or escalation of hostilities or act of terrorism involving the United
States, any declaration of war by Congress or any other national or
international calamity or emergency if, in the judgment of a majority in
interest of the Purchasers, including Credit Suisse, the effect of any such
attack, outbreak, escalation, act, declaration, calamity or emergency makes it
impractical or inadvisable to proceed with completion of the offering or sale of
and delivery and payment for the Offered Securities.
 
(c)  The Purchasers shall have received an opinion, dated the Closing Date, of
Locke Lord Bissell & Liddell LLP, counsel for the Company, substantially in the
form of the following:
 
(i)  The Company is validly existing as a corporation in good standing under the
laws of the State of Delaware, has the corporate power and authority under the
Delaware General Corporation Law and its certificate of incorporation and bylaws
to own its properties and conduct its business as described in the General
Disclosure Package and the Final Offering Circular.
 
(ii)  Each subsidiary of the Company listed on Exhibit 21.1 to the Company’s
Annual Report on Form 10-K most recently filed with the Commission is validly
existing as an entity in good standing under the laws of the jurisdiction of its
formation.
 
(iii)  The Company has or, as of the applicable time, had the corporate power
and authority to enter into each of the Operative Documents.
 
(iv)  The Offered Securities constitute valid and binding obligations of the
Company entitled to the benefits of the Indenture and are enforceable against
the Company in accordance with their terms. The Offered Securities conform in
all material respects to the description thereof in the General Disclosure
Package and the Final Offering Circular.
 
(v)  The Exchange Securities, when duly executed, authenticated, issued and
delivered as provided in the Indenture and the Registration Rights Agreement,
will constitute valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms.
 
(vi)  The Indenture is a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms. The Indenture
conforms in all material respects to the description thereof in the General
Disclosure Package and the Final Offering Circular.
 
(vii)  No approval or authorization under the Federal Power Act, as amended, is
required for the execution and delivery by the Company of the Operative
Documents and the performance by the Company of the obligations thereunder.
 
(viii)  No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body (each, a “Filing”) is
required under any laws for the due execution and delivery of the Operative
Documents by the Company and the performance by the Company of its obligations
thereunder, subject to the assumptions set forth in paragraph (xvi) and except
(i) routine Filings necessary in connection with the conduct of the Company’s
business, including routine Filings required to be made under the Exchange Act,
(ii) such other Filings as have been obtained or made, (iii) Filings required
under Federal and state securities laws as provided in the Operative Documents
and (iv) Filings required to maintain corporate and similar standing and
existence.
 
(ix)  The execution and delivery of the Operative Documents by the Company do
not, and the performance by the Company of its obligations thereunder will not,
result in any violation of any order, writ, judgment or decree known to such
counsel.
 
(x)  The execution and delivery of the Operative Documents by the Company does
not, and the performance by the Company of its obligations thereunder will not,
(a) violate the certificate of incorporation or bylaws of the Company,
(b) breach or result in a default of any currently existing agreement or
instrument listed as an exhibit to the Company’s Annual Report on Form 10-K most
recently filed with the Commission and all subsequent reports which have been
filed by the Company with the Commission or (c) violate the Delaware General
Corporation Law, New York State law or U.S. federal law or any rule or
regulation promulgated thereunder.
 
(xi)  (a) The execution and delivery of the Operative Documents by the Company,
and the performance by the Company of its obligations under the Operative
Documents, have been duly authorized by all necessary corporate action on the
part of the Company and (b) each Operative Document has been duly executed and
delivered by the Company.
 
- 6 -
 

(xii)  The Registration Rights Agreement is a valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms.
 
(xiii)  The statements contained in the Preliminary Offering Circular and the
Final Offering Circular under the captions (a) “Description of Notes”, insofar
as such statements purport to constitute a summary of the terms of the Indenture
and the Offered Securities, (b) “Description of Certain Indebtedness” and “Plan
of Distribution”, insofar as such statements purport to constitute a summary of
the documents referred to therein and (c) “Material U.S. Federal Income Tax
Considerations”, insofar as such statements purport to constitute a summary of
the United States federal tax laws referred to therein, in each case, are
accurate and fairly summarize in all material respects the matters referred to
therein.
 
(xiv)  The Company is not and, after giving effect to the offering and sale of
the Offered Securities to the Selling Noteholder, will not be an “investment
company” as defined in the Investment Company Act of 1940, as amended.
 
(xv)  The Indenture conforms in all material respects to the requirements of the
Trust Indenture Act, and the rules and regulations of the Commission applicable
to an indenture which is qualified thereunder.
 
(xvi)  Assuming without independent investigation, (i) the accuracy of the
representations and warranties of the Company set forth in the Agreement and in
those certain certificates delivered on the Closing Date (A) that the Offered
Securities were sold to the Selling Noteholder in accordance with the terms of
and in a manner contemplated by the Noteholder Purchase Agreement and the Final
Offering Circular and (B) that the Offered Securities are sold to the Purchasers
by the Selling Noteholder, and resold by the Purchasers in accordance with the
terms of and in the manner contemplated by the Agreement and the Final Offering
Circular; (ii) the accuracy of the representations and warranties of the Company
set forth in the Noteholder Purchase Agreement (other than as set forth in
Section 2(f) thereof) and the Agreement (other than as set forth in Section
2A(ff)); (iii) the accuracy of the representations and warranties of (A) the
Selling Noteholder in the Noteholder Purchase Agreement and (B) the Purchasers
set forth in the Agreement; (iv) the due performance and compliance by the
Company and the Purchasers of their respective covenants and agreements set
forth in the Agreement; and (v) the Purchasers’ compliance with the Final
Offering Circular and the transfer procedures and restrictions described
therein, it was and is not necessary to register the Offered Securities under
the Securities Act or to qualify an indenture in respect thereof under the Trust
Indenture Act in connection with the issuance and sale of the Offered Securities
by the Company to the Selling Noteholder, the sale by the Selling Noteholder to
the Purchasers or in connection with the offer, resale and delivery of the
Offered Securities by the Purchasers in the manner contemplated by the Agreement
and the Final Offering Circular, it being expressly understood that such counsel
expresses no opinion in this paragraph or in paragraph (viii) as to any
subsequent offer or resale of any of the Offered Securities.
 
Because the primary purpose of such counsel’s professional engagement was not to
establish or confirm factual matters or financial, accounting or statistical
information, and because many determinations involved in the preparation of the
General Disclosure Package and the Final Offering Circular are of a wholly or
partially non-legal character, other than in paragraph (xiii) and the last
sentence of paragraph (iv), paragraph (v) and paragraph (vi), such counsel is
not passing upon and does not assume any responsibility for the accuracy,
completeness or fairness of the statements contained in the General Disclosure
Package and the Final Offering Circular, and such counsel makes no
representation that it has independently verified the accuracy, completeness or
fairness of such statements.
 
However, in the course of such counsel’s acting as counsel to the Company in
connection with the preparation of the General Disclosure Package and the Final
Offering Circular, it has reviewed the General Disclosure Package and the Final
Offering Circular and has participated in conferences and telephone
conversations with representatives of the Company, representatives of the
underwriters’ and Purchaser’s counsel, representatives of the independent public
accountants for the Company and representatives of the underwriters and the
Purchaser, during which conferences and conversations the contents of the
General Disclosure Package and the Final Offering Circular and related matters
were discussed.
 
Based on such counsel’s participation in such conferences and conversations,
such counsel’s review of the  documents described above, such counsel’s
understanding of the U.S. federal securities laws and the experience such
counsel has gained in its practice thereunder, such counsel advises that it has
no reason to believe that the Final Offering Circular, or any amendment or
supplement thereto, as of its date and as of the Closing Date, contained any
untrue statement of a material fact or omitted to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; such counsel has no reason to believe that
the General Disclosure Package, as of the Time of Sale and as of the Closing
Date, contained any untrue statement of a material fact, or omitted to state any
material fact, necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading; it being
understood that such counsel expresses no opinion as to the financial
statements, financial schedules or other financial and accounting data contained
or incorporated by reference in the General Disclosure Package or the Final
Offering Circular.
 
(d)  The Purchasers shall have received an opinion, dated the Closing Date, of
J. Kevin Blodgett, General Counsel and Executive Vice President, Administration,
of Dynegy Inc., that:
 
(i)  All of the outstanding shares of capital stock of the Company have been
duly and validly authorized and issued and are fully paid and non-assessable.
 
(ii)  Each subsidiary of the Company is validly existing in good standing under
the laws of its jurisdiction of organization; and all of the issued shares of
capital stock or other ownership interests of each such subsidiary have been
duly and validly authorized and issued, are fully paid and non-assessable and,
except for directors’ qualifying shares and except as otherwise disclosed in the
General Disclosure Package and Final Offering Circular, are owned directly or
indirectly of record by the Company, and to such counsel’s knowledge, free from
liens, encumbrances and material defects;
 
(iii)  Except as set forth in the General Disclosure Package and the Final
Offering Circular, there are no contracts, agreements or understandings between
the Company and any person granting such person the right to require the Company
to file a registration statement under the Securities Act with respect to any
securities of the Company or to require the Company to include such securities
with the Offered Securities registered pursuant to any registration statement;
and
 
(iv)  To such counsel’s knowledge, and other than as set forth in the General
Disclosure Package and the Final Offering Circular, there are no pending
actions, suits or proceedings against or affecting the Company or its
subsidiaries or any of their respective properties that, if determined adversely
to the Company or any of its subsidiaries, would individually or in the
aggregate have a Material Adverse Effect, or would materially and adversely
affect the ability of the Company to perform its obligations under the Operative
Documents, or which are otherwise material in the context of the sale of the
Offered Securities; and no such actions, suits or proceedings are, to such
counsel’s knowledge, threatened or contemplated; and such counsel shall also
state that he has no reason to believe that the Final Offering Circular, or any
amendment or supplement thereto, as of the date hereof and as of the Closing
Date, contained any untrue statement of a material fact or omitted to state any
material fact  necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading; such counsel has
no reason to believe that the documents specified in a schedule to such
counsel’s letter, consisting of those included in the General Disclosure Package
and the Final Offering Circular, as of the Time of Sale and as of the Closing
Date, contained any untrue statement of a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; it being understood that such counsel need express no opinion as
to the financial statements or other financial data or any statistical data
(including statistical data related to capacity and other matters with respect
to various power plants) contained in the General Disclosure Package or the
Final Offering Circular.
 
(e)  The Purchasers shall have received from Cravath, Swaine & Moore LLP,
counsel for the Purchasers, such opinion or opinions, dated the Closing Date,
with respect to the incorporation of the Company, the validity of the Offered
Securities, the Final Offering Circular, the General Disclosure Package, the
exemption from registration for the offer and sale of the Offered Securities by
the Selling Noteholder to the several Purchasers and the resales by the several
Purchasers as contemplated hereby and other related matters as Credit Suisse may
require, and the Company and the Selling Noteholder shall have furnished to such
counsel such documents as they request for the purpose of enabling them to pass
upon such matters.
 
(f)  The Purchasers shall have received a certificate, dated the Closing Date,
of the President and a principal financial or accounting officer of the Company
in which such officers, to the best of their knowledge after reasonable
investigation, shall state that the representations and warranties of the
Company in this Agreement are true and correct, that the Company has complied
with all agreements and satisfied all conditions on its part to be performed or
satisfied hereunder at or prior to the Closing Date, and that, subsequent to the
date of the most recent financial statements in the General Disclosure Package
and the Final Offering Circular there has been no material adverse change, nor
any development or event that reasonably could be expected to result in a
prospective material adverse change, in the condition (financial or other),
business, properties, results of operations or prospects of the Company or any
of its subsidiaries except as set forth in the General Disclosure Package and
the Final Offering Circular.
 
(g)  The Purchasers shall have received a certificate, dated the Closing Date,
of a principal executive officer and a principal financial or accounting officer
of the Selling Noteholder in which such officers, to the best of their knowledge
after reasonable investigation, shall state that the representations and
warranties of such Selling Noteholder in this Agreement are true and correct and
that the Selling Noteholder has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied hereunder at or prior to the
Closing Date.
 
(h)  The Purchasers shall have received letters, dated the Closing Date, of
Ernst & Young LLP and PricewaterhouseCoopers LLP which meets the requirements of
subsection (a) of this Section, except that the specified date referred to in
Annex A and B, respectively, will be a date not more than three days prior to
the Closing Date for the purposes of this subsection.
 
(i)  On the Closing Date, each Operative Document will conform, as to legal
matters, in all material respects to the description thereof contained in the
General Disclosure Package and the Final Offering Circular.
 
- 7 -
 

(j)  The Company and the Selling Noteholder will furnish the Purchasers with
such conformed copies of such opinions, certificates, letters and documents as
the Purchasers reasonably requests.  Credit Suisse may in its sole discretion
waive compliance with any conditions to the obligations of the Purchasers
hereunder.
 
8.  Indemnification and Contribution.  (a)  The Company will indemnify and hold
harmless each Purchaser, its officers, partners, members, directors and its
affiliates and each person, if any, who controls such Purchaser within the
meaning of Section 15 of the Securities Act, against any losses, claims, damages
or liabilities, joint or several, to which such Purchaser may become subject,
under the Securities Act or the Exchange Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in the Preliminary Offering Circular or the Final
Offering Circular, in each case as amended or supplemented, or any Issuer Free
Writing Communication or Supplemental Marketing Material or the Exchange Act
Reports, or arise out of or are based upon the omission or alleged omission to
state therein a material fact necessary in order to make the statements therein,
in light of the circumstances under which they were made, not misleading,
including any losses, claims, damages or liabilities arising out of or based
upon the Company’s failure to perform its obligations under Section 5(a) of this
Agreement, and will reimburse each Purchaser for any legal or other expenses
reasonably incurred by such Purchaser in connection with investigating or
defending any such loss, claim, damage, liability or action as such expenses are
incurred; provided, however, that the Company will not be liable in any such
case to the extent that any such loss, claim, damage or liability arises out of
or is based upon an untrue statement or alleged untrue statement in or omission
or alleged omission from any of such documents in reliance upon and in
conformity with written information furnished to the Company by any Purchaser
through Credit Suisse specifically for use therein, it being understood and
agreed that the only such information consists of the information described as
such in subsection (c) below.
 
(b)  The Selling Noteholder will indemnify and hold harmless each Purchaser, its
officers, partners, members, directors and its affiliates and each person, if
any, who controls such Purchaser within the meaning of Section 15 of the
Securities Act, against any losses, claims, damages or liabilities, joint or
several, to which such Purchaser may become subject, under the Securities Act or
the Exchange Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the Preliminary Offering Circular or the Final Offering Circular, in each case
as amended or supplemented, made in reliance on and in conformity with written
information that is furnished to the Company by or on the behalf of the Selling
Noteholder specifically for use therein, and will reimburse each Purchaser for
any out-of-pocket legal or other expenses reasonably incurred by such Purchaser
in connection with investigating or defending any such loss, claim, damage,
liability or action as such expenses are incurred, it being understood and
agreed that the only such information furnished by the Selling Noteholder
consists of the name and address of the Selling Noteholder in the Preliminary
Offering Circular and Final Offering Circular; provided, however, that the
Selling Noteholder will not be liable in any such case to the extent that any
such loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement in or omission or alleged omission from
any of such documents in reliance upon and in conformity with written
information furnished to the Company by any Purchaser through Credit Suisse
specifically for use therein, it being understood and agreed that the only such
information consists of the information described as such in subsection (c)
below.
 
(c)  Each Purchaser will severally and not jointly indemnify and hold harmless
the Company and its directors and officers, the Selling Noteholder and each
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act, against any losses, claims, damages or liabilities to which the
Company or such Selling Noteholder may become subject, under the Securities Act
or the Exchange Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the Preliminary Offering Circular or the Final Offering Circular, in each case
as amended or supplemented, or any Issuer Free Writing Communication or
Supplemental Marketing Material or arise out of or are based upon the omission
or the alleged omission to state therein a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, in each case to the extent, but only to the extent,
that such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with written information
furnished to the Company by such Purchaser through Credit Suisse specifically
for use therein, and will reimburse any legal or other expenses reasonably
incurred by the Company or such Selling Noteholder in connection with
investigating or defending any such loss, claim, damage, liability or action as
such expenses are incurred, it being understood and agreed that the only such
information furnished by any Purchaser consists of the information in the
Preliminary and Final Offering Circular under the caption “Plan of Distribution”
in paragraph two, the second sentence of paragraph nine and paragraph ten;
provided, however, that the Purchasers shall not be liable for any losses,
claims, damages or liabilities arising out of or based upon the Company’s
failure to perform its obligations under Section 5(a) of this Agreement.
 
(d)  Promptly after receipt by an indemnified party under this Section of notice
of the commencement of any action, such indemnified party will, if a claim in
respect thereof is to be made against the indemnifying party under subsection
(a), (b) or (c) above, notify the indemnifying party of the commencement
thereof; but the failure to notify the indemnifying party shall not relieve it
from any liability that it may have under subsection (a), (b) or (c) above
except to the extent that it has been materially prejudiced (through the
forfeiture of substantive rights or defenses) by such failure; and provided
further that the failure to notify the indemnifying party shall not relieve it
from any liability that it may have to an indemnified party otherwise than under
subsection (a), (b) or (c) above. In case any such action is brought against any
indemnified party and it notifies the indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein and, to
the extent that it may wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel satisfactory to such
indemnified party (who shall not, except with the consent of the indemnified
party, be counsel to the indemnifying party), and after notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party will not be liable to such indemnified
party under this Section for any legal or other expenses subsequently incurred
by such indemnified party in connection with the defense thereof other than
reasonable costs of investigation. If the indemnifying party has assumed the
defense in any such proceedings, any indemnified party shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such indemnified party unless (i) the indemnifying party and the
indemnified party shall have mutually agreed to the contrary; (ii) the
indemnifying party has failed within a reasonable time to retain counsel
reasonably satisfactory to the indemnified party; (iii) the indemnified party
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the indemnifying
party; or (iv) the named parties in any such proceeding (including any impleaded
parties) include both the indemnifying party and the indemnified party and
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them.  It is understood and
agreed that the indemnifying party shall not, in connection with any proceeding
or related proceeding in the same jurisdiction, be liable for the fees and
expenses of more than one separate firm (in addition to any local counsel) for
all indemnified parties, and that all such fees and expenses shall be reimbursed
as they are incurred.  Any such separate firm for any Purchaser, its affiliates,
directors and officers and any control persons of such Purchaser shall be
designated in writing by Credit Suisse, any such separate firm for the Company
and its directors and officers and any control persons of the Company shall be
designated in writing by the Company and any such separate firm of the Selling
Noteholder shall be designated in writing the Selling Noteholder. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened action in respect of
which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party unless such settlement
includes (i) an unconditional release of such indemnified party from all
liability on any claims that are the subject matter of such action and (ii) does
not include a statement as to or an admission of fault, culpability or failure
to act by or on behalf of any indemnified party.
 
(e)  If the indemnification provided for in this Section is unavailable or
insufficient to hold harmless an indemnified party under subsection (a), (b) or
(c) above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities referred to in subsection (a), (b) or (c) above (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and/or the Selling Noteholder on the one hand and the Purchasers on the
other from the sale or resale of the Offered Securities, as the case may be, or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company and/or the Selling Noteholder on the one hand and the Purchasers on
the other in connection with the statements or omissions which resulted in such
losses, claims, damages or liabilities as well as any other relevant equitable
considerations. The relative benefits received by the Company, the Selling
Noteholder and the Purchasers shall be deemed to be in the same proportion as,
in the case of the Company, the total net proceeds received by the Company from
the Selling Noteholder under the Noteholder Purchase Agreement and, in the case
of the Selling Noteholder, to the total net proceeds from the resale of the
Offered Securities to the Purchasers received by the Selling Noteholder, in each
case bear to the total discounts and commissions received by the Purchasers from
the Selling Noteholder under this Agreement.  The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company, the Selling
Noteholder or the Purchasers and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such untrue statement or
omission. The amount paid by an indemnified party as a result of the losses,
claims, damages or liabilities referred to in the first sentence of this
subsection (e) shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any action or claim which is the subject of this subsection (e). Notwithstanding
the provisions of this subsection (e), no Purchaser shall be required to
contribute any amount in excess of the amount by which the total price at which
the Offered Securities purchased by it were resold exceeds the amount of any
damages which such Purchaser has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission.  The
Purchasers’ obligations in this subsection (e) to contribute are several in
proportion to their respective purchase obligations and not joint.
 
(f)  The obligations of the Company and the Selling Noteholder under this
Section shall be in addition to any liability which the Company and the Selling
Noteholder may otherwise have and shall extend, upon the same terms and
conditions, to each person, if any, who controls the Company or the Selling
Noteholder, respectively, within the meaning of the Securities Act or the
Exchange Act; and the obligations of the Purchasers under this Section shall be
in addition to any liability which the respective Purchasers may otherwise have
and shall extend, upon the same terms and conditions, to each person, if any,
who controls the respective Purchasers within the meaning of the Securities Act
or the Exchange Act.
 
9.  Default of Purchasers.  If any Purchaser or Purchasers default in their
obligations to purchase Offered Securities hereunder and the aggregate principal
amount of the Offered Securities that such defaulting Purchaser or Purchasers
agreed but failed to purchase does not exceed 10% of the total principal amount
of the Offered Securities, Credit Suisse may make arrangements satisfactory to
the Company and the Selling Noteholder for the purchase of such Offered
Securities by other persons, including any of the Purchasers, but if no such
arrangements are made by the Closing Date, the non-defaulting Purchasers shall
be obligated severally, in proportion to their respective commitments hereunder,
to purchase the Offered Securities that such defaulting Purchasers agreed but
failed to purchase. If any Purchaser or Purchasers so default and the aggregate
principal amount of the Offered Securities with respect to which such default or
defaults occur exceeds 10% of the total principal amount of the Offered
Securities and arrangements satisfactory to Credit Suisse, the Company and the
Selling Noteholder for the purchase of such Offered Securities by other persons
are not made within 36 hours after such default, this Agreement will terminate
without liability on the part of any non-defaulting Purchaser, the Company or
the Selling Noteholder, except as provided in Section 10. As used in this
Agreement, the term “Purchaser” includes any person substituted for a Purchaser
under this Section. Nothing herein will relieve a defaulting Purchaser from
liability for its default.
 
- 8 -
 

10.  Survival of Certain Representations and Obligations.  The respective
indemnities, agreements, representations, warranties and other statements of the
Selling Noteholder, the Company or their respective officers and of the several
Purchasers set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation, or statement as to the
results thereof, made by or on behalf of any Purchaser, the Selling Noteholder,
the Company or any of their respective representatives, officers or directors or
any controlling person, and will survive delivery of and payment for the Offered
Securities. If this Agreement is terminated pursuant to Section 9 or if for any
reason the purchase of the Offered Securities by the Purchasers is not
consummated, the Company shall remain responsible for the expenses to be paid or
reimbursed by it pursuant to Section 5 and the respective obligations of the
Selling Noteholder, the Company and the Purchasers pursuant to Section 8 shall
remain in effect. If the purchase of the Offered Securities by the Purchasers is
not consummated for any reason other than solely because of the occurrence of
any event specified in clause (iii), (iv)(A), (v), (vi) or (viii) of
Section 7(b), the Company will reimburse the Purchasers and the Selling
Noteholder for all out-of-pocket expenses (including fees and disbursements of
counsel) reasonably incurred by them in connection with the offering of the
Offered Securities.
 
11.  Notices.  All communications hereunder will be in writing and, if sent to
the Purchasers will be mailed, delivered, faxed or sent by courier and confirmed
to the Purchasers, c/o Credit Suisse Securities (USA) LLC, Eleven Madison
Avenue, New York, N.Y. 10010-3629, Attention:  LCD-IBD, if sent to the Company,
will be mailed, delivered or telegraphed and confirmed to it at  1000 Louisiana
Street, Suite 5800, Houston, Texas 77002 Attention: General Counsel (Fax:
713-507-6808) or, if sent to the Selling Noteholder will be mailed, delivered or
telegraphed and confirmed to it at Adio Bond, LLC, Two Tower Center, 11th Floor,
East Brunswick, NJ 08816, Attention: Corporate Counsel (Fax (713) 356-2185) with
a copy to Latham & Watkins LLP, 885 Third Avenue, New York, NY 10022 Attention:
Marc Jaffe and Wesley Holmes; provided, however, that any notice to a Purchaser
pursuant to Section 8 will be mailed, delivered, faxed or sent by courier and
confirmed to such Purchaser.
 
12.  Successors.  This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective successors and the controlling
persons referred to in Section 8, and no other person will have any right or
obligation hereunder, except that holders of Offered Securities shall be
entitled to enforce the agreements for their benefit contained in the second and
third sentences of Section 5(b) hereof against the Company as if such holders
were parties thereto.
 
13.  Representation of Purchasers.  Credit Suisse will act for the several
Purchasers in connection with this purchase, and any action under this Agreement
taken by Credit Suisse will be binding upon all the Purchasers.
 
14.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.
 
15.  Absence of Fiduciary Relationship.  The Company and the Selling Noteholder
acknowledge and agree that:
 
(a)  The Purchasers have been retained solely to act as purchasers in connection
with the purchase, offering and resale of the Offered Securities and that no
fiduciary, advisory or agency relationship between the Company or the Selling
Noteholder and the Purchasers has been created in respect of any of the
transactions contemplated by this Agreement or the Preliminary Offering Circular
or Final Offering Circular, irrespective of whether the Purchasers have advised
or are advising the Company or the Selling Noteholder on other matters;
 
(b)  the purchase price of the Offered Securities set forth in this Agreement
was established by the Selling Noteholder following discussions and arms-length
negotiations with the Purchasers and the Selling Noteholder is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated by this Agreement;
 
(c)  the Company and the Selling Noteholder have been advised that the
Purchasers and their affiliates are engaged in a broad range of transactions
which may involve interests that differ from those of the Company or the Selling
Noteholder and that the Purchasers have no obligation to disclose such interests
and transactions to the Company or the Selling Noteholder by virtue of any
fiduciary, advisory or agency relationship; and
 
(d)  the Company and the Selling Noteholder waive, to the fullest extent
permitted by law, any claims they each may have against the Purchasers for
breach of fiduciary duty or alleged breach of fiduciary duty and agrees that the
Purchasers shall have no liability (whether direct or indirect) to the Company
or the Selling Noteholder in respect of such a fiduciary duty claim or to any
person asserting a fiduciary duty claim on behalf of or in right of the Company
or the Selling Noteholder, including stockholders, employees or creditors of the
Company or the Selling Noteholder.
 
16.  Applicable Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of laws other than Section 5-1401 of the New York General
Obligations Law.
 
The Company and the Selling Noteholder hereby submit to the non-exclusive
jurisdiction of the Federal and state courts in the Borough of Manhattan in The
City of New York in any suit or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.

 
[Remainder of page intentionally left blank]

 
- 9 -
 

If the foregoing is in accordance with the Purchasers’ understanding of our
agreement, kindly sign and return to the Company and the Selling Noteholder one
of the counterparts hereof, whereupon it will become a binding agreement among
the Company, the Selling Noteholder and the several Purchasers in accordance
with its terms.
 
Very truly yours,


                                     DYNEGY HOLDINGS INC.,
                                     by
 
                                            /s/ Richard J. Evans
 
                                            Name:          Richard J. Evans
 
                                            Title:    Vice President, Assistant
Treasurer



                                     ADIO BOND, LLC,
                                     by
 
                                            /s/ James Bartlett
 
                                            Name:          James Bartlett
 
                                            Title:    President





The foregoing Purchase Agreement is hereby con-
firmed and accepted as of the date first above written.
     
CREDIT SUISSE SECURITIES (USA) LLC, for itself and as a representative of the
several Purchasers
     
By     /s/ Reiner Boehning
 
   Name:  Reiner Boehning
   Title:    Managing Director
 
 
CITIGROUP GLOBAL MARKETS INC., for itself and as a representative of the several
Purchasers
     
By   /s/ Michael Dorenfeld
 
    Name:  Michael Dorenfeld
    Title:    Vice President
 


 
- 10 -
 
 

SCHEDULE A
 


 
 
Purchaser
Principal Amount of
Offered Securities to be Purchased
 
Credit Suisse Securities (USA) LLC
$94,000,000
Citigroup Global Markets Inc.
47,000,000
ING Financial Markets LLC
23,500,000
Calyon Securities (USA) Inc.
17,625,000
BNP Paribas Securities Corp.
17,625,000
Mitsubishi UFJ Securities (USA), Inc.
17,625,000
WestLB AG (Duesseldorf)
17,625,000
Total
                 $235,000,000
 



 
 
 




 

 
- 11 -
 
 

SCHEDULE B
 


 
The pricing term sheet attached hereto as Annex C
 

 
- 12 -
 
 

ANNEX A
 
Form Comfort Letter was not included in final executed agreement.
 

 
- 13 -
 
 

ANNEX B
 
Form Comfort Letter was not included in final executed agreement.
 

 
- 14 -
 
 

ANNEX C

 
- 15 -
 
 





TERM SHEET
 
Dynegy Holdings Inc.
 
$235,000,000 7.5% Senior Unsecured Notes due 2015
 
Term sheet dated December 2, 2009 to the Preliminary Offering Circular dated
December 1, 2009 (the “Preliminary Offering Circular”) of Dynegy Holdings Inc.
(the “Company”)
 
This Term Sheet is qualified in its entirety by reference to the Preliminary
Offering Circular.
 
The information in this Term Sheet supplements the Preliminary Offering Circular
and
 
supersedes the information in the Preliminary Offering Circular to the extent
inconsistent with
 
the information in the Preliminary Offering Circular.
 


$235,000,000 7.5 % Senior Unsecured Notes due 2015
Issuer:
 
Dynegy Holdings Inc.
Security Description:
 
Senior Unsecured Notes
Distribution:
 
144A with Registration Rights
Face:
 
$235,000,000
Gross Proceeds:
 
$205,625,000
Coupon:
 
7.500%
Maturity:
 
June 1, 2015
Offering Price:
 
87.500%
Yield to Maturity:
 
10.560%
Spread to Treasury:
 
+834 basis points
Benchmark:
 
UST 4.125% due May 15, 2015
Interest Payment Dates:
 
June 1 and December 1
Beginning:
 
June 1, 2010
CUSIP:
 
26816LBA9
Trade Date:
 
December 2, 2009
Settlement Date:
 
December 7, 2009 (T+3)
Denominations:
 
2,000x1,000
Joint Book-running Managers & Joint Lead Managers:
 
Credit Suisse Securities (USA) LLC
   
Citigroup Global Markets Inc.
Co-Managers:
 
ING Financial Markets LLC
   
Caylon Securities (USA) Inc.
   
BNP Paribas Securities Corp.
   
Mitsubishi UFJ Securities (USA), Inc.
   
WestLB AG (Duesseldorf)




- 16 -
 